Case: 14-50361      Document: 00512842726         Page: 1    Date Filed: 11/19/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-50361
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 19, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JOSE LINO GUILLEN, also known as Juan Antonio Cruz-Guillen,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                        for the Western District of Texas
                            USDC No. 2:13-CR-1008-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Jose Lino Guillen appeals the 51-month sentence imposed following his
guilty plea conviction for illegal reentry. He argues that his sentence, which is
within the applicable guidelines range, is unreasonable. Guillen contends that
his sentence is greater than necessary to meet the sentencing goals set forth
in 18 U.S.C. § 3553(a) because the district court applied undue weight to, and
effectively double counted, his prior conviction for two counts of attempted


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
      Case: 14-50361   Document: 00512842726     Page: 2   Date Filed: 11/19/2014


                                  No. 14-50361

murder and did not account for his motive for reentering the United States
(i.e., to escape violence in El Salvador). He also asserts that the presumption
of reasonableness does not apply to his sentence because U.S.S.G. § 2L1.2 is
not supported by empirical data. We review the sentence for reasonableness,
under an abuse-of-discretion standard. Gall v. United States, 552 U.S. 38, 51
(2007).
       The record reflects that the district court’s sentencing decision was based
on an individualized assessment of the facts in light of the § 3553(a) factors.
See id. at 49-51. The district court’s determination of the appropriate sentence
is entitled to deference, and we may not reweigh the § 3553(a) factors or reverse
a sentence because we might reasonably conclude that a different sentence is
proper. Id. at 51-52. Guillen’s arguments regarding the double counting of his
prior conviction and his motive for reentering the United States are insufficient
to rebut the presumption of reasonableness that applies to his sentence. See
United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009); United States v.
Gomez-Herrera, 523 F.3d 554, 565-66 (5th Cir. 2008). As Guillen concedes, we
have rejected his argument that the presumption of reasonableness should not
apply because § 2L1.2 is not empirically based. See Duarte, 569 F.3d at 529-
30.
       AFFIRMED.




                                        2